NUMBER 13-99-576-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
___________________________________________________________________


JOHNNY REYES RIVERA,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.

___________________________________________________________________


On appeal from the 347th  District Court
of Nueces County, Texas.
____________________________________________________________________


O P I N I O N

Before Chief Justice Seerden and Justices Dorsey and

Rodriguez 

Opinion by Justice Rodriguez
 Appellant, Johnny Reyes Rivera, appeals his conviction for
manslaughter.(1)  Rivera pleaded guilty to the charge pursuant to a plea
bargain.(2)  Under the agreement, the trial court sentenced Rivera to
seven years in the Texas Department of Corrections without a finding
of a deadly weapon.  The court denied Rivera's request for permission
to appeal.  A general notice of appeal was filed.

	Rivera's counsel filed a brief in which she concludes that the
appeal is without merit and that Rivera has no grounds of error upon
which an appeal can be predicated.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 744-45 (1967).  It presents a
professional evaluation of the record showing why, in effect, there are
no arguable grounds to advance.  See High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. 1978).  Counsel provided a copy of the transcript
and statement of facts to Rivera and advised him of his right to file a pro
se brief.  Counsel requested an extension of thirty days for Rivera to file
his brief, should he desire to do so.  That time has elapsed and no
response has been received by this Court.

	Further, because Rivera's judgment was rendered on his plea
pursuant to a plea bargain and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the
defendant, his notice of appeal had to state that the appeal: (1) was for
a jurisdictional defect; (2) was a matter raised by written motion and
ruled on before trial; or (3) that the trial court gave permission to appeal. 
See Tex. R. App. P. 25.2(b)(3).  Rivera's counsel reviewed the record and
did not find any jurisdictional defects.  There were no motions ruled on
before trial, and the trial court denied Rivera permission to appeal. 
Additionally, Rivera's counsel reviewed the statement of facts and could
not find any statements indicating that Rivera did not understand his
plea or sentence or that his plea was made involuntarily.  See Marshall
v. State, No. 13-99-00153-CR, 2000 Tex. App. LEXIS 5427 (Corpus
Christi August 10, 2000, no pet.) (voluntariness of a plea may be raised
by general notice of appeal). Accordingly, Rivera's general notice of
appeal does not give this Court jurisdiction to consider this appeal.

	We have reviewed the record and counsel's brief.  We agree the
appeal is without merit.  We find nothing in the record that might
arguably support the appeal.  Because there is nothing presented over
which we have jurisdiction, we dismiss this appeal for want of
jurisdiction. 
 NELDA V. RODRIGUEZ

								Justice


Do not publish.

Tex. R. App. P. 47.3.


Opinion delivered and filed

this the 9th day of November, 2000.

 
1. Rivera was indicted for murder.  See Tex. Pen. Code Ann. § 19.02
(Vernon 1994).  However, pursuant to the plea bargain, he pleaded
guilty to the lesser offense of manslaughter.
2. It is unclear from the record whether Rivera pleaded guilty or nolo
contendre.  However, because the disposition of the appeal would be
the same whether guilty or nolo contendre was pleaded, we need not
address this discrepancy.